25 F.3d 1116
306 U.S.App.D.C. 410
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re WARNER CABLE COMMUNICATIONS INC., Petitioner.
No. 94-1381.
United States Court of Appeals, District of Columbia Circuit.
June 3, 1994.

Before:  BUCKLEY and WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the emergency petition for writ of mandamus, the opposition thereto, and petitioner's motion to dismiss the emergency petition, it is


2
ORDERED that petitioner's motion to dismiss the emergency petition be granted.  Petitioner may renew its petition if future circumstances warrant.  We are confident that the agency will act so as to allow petitioner sufficient time to seek relief from this court, if need be.